PER CURIAM: *
IT IS ORDERED that the Appellee’s unopposed motion to vacate sentence of the district court is GRANTED.
IT IS FURTHER ORDERED that the Appellee’s unopposed motion to remand case to district court for re-sentencing is GRANTED.
IT IS FURTHER ORDERED that the Appellee’s unopposed alternative motion to extend time to file Appellee’s brief until 30 days after Court’s denial of motion to vacate and remand is DISMISSED AS MOOT.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.